                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

ANGELA SALINAS, Administrator of the )
Estate of Emma Salinas,              )
             Plaintiff,              )
                                     )
        v.                           )                 CAUSE NO.: 2:18-CV-374-JTM-JEM
                                     )
JAMILA HODGE and FRED GRANT,         )
             Defendants.             )

                                     OPINION AND ORDER

       This matter is before the Court on a Motion to Consolidate [DE 29], filed by Plaintiff on May

15, 2019. Plaintiff requests that this case be consolidated with a case she filed against other

defendants arising out of the same incident, captioned Angelina Salinas, Administrator of the Estate

of Emma Salinas v. Indiana Department of Child Services, et al., cause number 2:19-CV-153-JVB-

JEM. She filed a Notice of Motion to Consolidate in the other case on June 24, 2019, and no

responses to the motion have been filed in either cause number. There are currently three motions

to dismiss pending in cause number 2:19-CV-153-JVB-JEM.

       Federal Rule of Civil Procedure 42(a) provides that “[i]f actions before the court involve a

common question of law or fact, the court may . . . consolidate the actions.” Fed. R. Civ. P. 42(a)(2).

Consolidation is appropriate for “cases that share the same questions of law or fact and where

consolidation would not result in prejudice to any party.” Back v. Bayh, 933 F. Supp. 738, 748 (N.D.

Ind. 1996) (citing Fleishman v. Prudential-Bache Sec., 103 F.R.D. 623, 624 (E.D. Wis. 1984)).

Courts “consider such factors as judicial economy, avoiding delay, and avoiding inconsistent or

conflicting results” as well as “as the possibility of juror confusion or administrative difficulties.”

Habitat Educ. Ctr., Inc. v. Kimbell, 250 F.R.D. 390, 394 (E.D. Wis. 2008).

       The Court finds that the cases arise out of the same incident and there will be common
question of law and fact. Discovery has not yet begun in either case. Trying the cases separately

would require duplication of efforts, both on behalf of the parties and of the Court, and might result

in inconsistent results.

        Accordingly, in the interest of judicial economy, the Court hereby GRANTS the Motion to

Consolidate [DE 29] and ORDERS consolidation of cause numbers 2:18-CV-374-JTM-JEM and

2:19-CV-153-JVB-JEM. The Court DIRECTS the Clerk of Court to docket this Order in both cause

number 2:18-CV-374-JTM-JEM and 2:19-CV-153-JVB-JEM and to transfer the following docket

entries from cause number 2:19-CV-153-JVB-JEM to cause number 2:18-CV-374-JTM-JEM: [DE

37, 38, 47, 48, 51, 52, 53, 54, 55, 56, 62, 63, 64, 65].

        All future filings shall be made in cause number 2:18-CV-374-JTM-JEM only.

        The Court REMINDS Defendant Benchmark Family Services that the deadline to file its

reply in support of its motion to dismiss is September 18, 2019, and it should be filed in 2:18-CV-

374-JTM-JEM.

        SO ORDERED this 13th day of September, 2019.

                                               s/ John E. Martin
                                               MAGISTRATE JUDGE JOHN E. MARTIN
                                               UNITED STATES DISTRICT COURT
cc:     All counsel of record




                                                   2
